Citation Nr: 0936463	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  95-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
schizophrenia, undifferentiated type. 



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1991 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
Veteran was awarded temporary total disability ratings for 
treatment of service-connected schizophrenia for 
hospitalizations in November 1992, and March 1995, pursuant 
to 38 C.F.R. 4.29 (2008). 

This case was previously before the Board in January 1997, 
November 2003, and in October 2008 and at those times it was 
remanded to the RO for additional development. 

In October 2008, the Board denied a motion to advance this 
case on the docket. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2008).

FINDING OF FACT

During the entire initial rating period, the Veteran's 
schizophrenia, undifferentiated type, was productive of 
either definite social and industrial impairment or 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to related symptoms; but no higher. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor during the 
entire rating period, the criteria for an initial rating of 
30 percent for schizophrenia, undifferentiated type, have 
been met, but no higher. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic Code 9204 (1994); 38 
C.F.R. §§ 3.102, 4.7, 4.125-4.130, Diagnostic Code 9204 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373- 74 (2002).  The Board 
notes that for claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim. See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court also stated that the failure to provide 
pre-AOJ-decision notice in connection with adjudications 
prior to the enactment of the VCAA was not error and that in 
such cases the claimant is entitled to "VCAA-content 
complying notice and proper subsequent VA process." Id. at 
120.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Here, the Veteran's claim initially was adjudicated in 
December 1994, before the enactment of the VCAA in November 
2000.  It further deserves mentioning that in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
473, 491, 500.  Thus, as the Veteran's claim for a higher 
rating for his schizophrenia, undifferentiated type, arose 
from the initial rating assigned following the grant of 
service connection for this condition, no further section 
5103(a) notice is required. See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In any event, the Veteran has in fact received additional 
VCAA notice relevant to his increased initial rating claim in 
letters from the RO or the Appeals Management Center (AMC) in 
July 2001, May 2004, as well, the Veteran's claims were 
readjudicated in most recent statement or supplemental 
statements of the case (SOC or SSOCs) in January 2002, 
January 2008, and May 2009.  So VA's duty to notify with 
respect to his has been satisfied.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service treatment 
records, VA and private medical records, and his Social 
Security Administration (SSA) records have been obtained.  
There is no indication that the Veteran has identified any 
additional outstanding evidence, to include medical records, 
that could be obtained to substantiate his claim.  The Board 
is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the increased rating claim.



Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including schizophrenia, undifferentiated type, as set forth 
at 61 Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 
4.125-4.130).  The December 1994 rating decision was based on 
the regulations existent at the time. 

Under the pre-November 7, 1996 rating criteria, the "old" 
criteria promulgated in the VA Schedule for Rating 
Disabilities provided that, active psychotic manifestations, 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial inadaptability 
warrants a 100 percent evaluation; with lesser 
symptomatology, such as to produce severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
is assigned; considerable impairment of social and industrial 
adaptability, warrants a 50 percent evaluation; definite 
impairment of social and industrial adaptability, warrants a 
30 percent evaluation; and mild impairment of social and 
industrial adaptability, warrants a 10 percent evaluation. 38 
C.F.R. § 4.132, Diagnostic Code 9204 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in the 
former 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994). The Board is bound by this interpretation 
of the term "definite." 38 U.S.C.A. § 7104(c).

Under the new criteria effective November 1996, the veteran's 
schizophrenic disorder is classified under 38 C.F.R. § 4.130, 
Diagnostic Code 9204, schizophrenia, undifferentiated as 
follows;

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as: work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.

Occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). A 
score from 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). A score from 61 to70 represents mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim. The General Counsel indicated that pursuant to 
Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating psychiatric disabilities. 
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits. Accordingly, VA must evaluate the 
veteran's service-connected undifferentiated schizophrenia 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change. 
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3- 2000 (April 10, 2000); Kuzma, supra.

Factual Background

The Veteran's medical history shows that in November 1992, 
some 5 months after his service discharge, anxiety and 
auditory hallucinations were reported and chronic 
undifferentiated schizophrenia was diagnosed.  He was not 
considered competent to handle VA funds at that time, and his 
Global Assessment of Functioning (GAF) score was 60.  He was 
then hospitalized at a VA facility, and at hospital discharge 
in December 1992, he denied hallucinations.  His GAF score 
was 60.  

VA and Social Security Administration (SSA) mental status and 
psychiatric records from 1993 to late 1995, show the 
Veteran's continued complaints of hallucinations and anxiety.  
He reportedly had problems socializing and there was 
diminished concentration and attention.  Gradual 
deterioration of the Veteran's emotional condition was 
reported.  He had been unemployed since military service, and 
studied electronics at a college.  The Veteran was described 
as alert and oriented, with a somewhat depressed mood.  By 
October 1995, he was not hallucinating and he was able to 
handle his funds.  Schizophrenia, chronic, undifferentiated 
type with paranoid features was diagnosed.  The GAF score was 
60.  

At a January 1996 psychiatric examination for SSA benefits, 
it was reported that the Veteran lived in a rural area with 
his spouse next to his in-laws.  He had no productive 
activities, he related in a diminished manner with his family 
and neighbors, he preferred to be alone.  His cleanliness, 
personal care, and feeding were preserved.  It was reported 
that he did not appear to be hallucinating.  He was oriented.  
His judgment was compromised.  The diagnosis was paranoid 
schizophrenia, associated depressive symptomatology.  It was 
commented that the Veteran evidenced diminished concentration 
and attention, and adequate socializing.  He was not 
considered competent to manage his financial and personal 
interests.  In November 1996, he was hospitalized at a VA 
facility for an exacerbation of schizophrenia; alcohol abuse 
was to be ruled out.  He had a suicidal attempt and 
complained of hallucinations.  At discharge it was reported 
that he was not psychotic or suicidal.  In April 1997, the 
Veteran was hospitalized for cannabis abuse.  Drug toxicology 
was positive.  Adjustment disorder, and a history of 
schizophrenia were to be rued out. 

At a June 15, 1998 VA mental disorder examination, it was 
reported that the Veteran had been attending a weekly drug 
dependence program. He reportedly had been unemployed for a 
long time.  Concerning his subjective complaints it was 
stated that the Veteran reported claiming increased 
compensation benefits because he wanted to study, and that he 
had limited income and benefits.  The Veteran reported 
auditory hallucinations.  In the objective findings it was 
reported that he Veteran was not hallucinating or suicidal or 
homicidal.  He was considered competent to handle his funds.  
The GAF score was 70.  The diagnoses were schizophrenia, 
chronic, undifferentiated type with paranoid features; 
substance use disorder, cannabis and alcohol dependence in 
remission. 

A March 2003 SSA psychiatric examination shows psychotropic 
medication was prescribed for the Veteran.  His companion 
reported that current treatment resulted in him being 
diminished.  His ability to socialize was described as 
compromised.  His cleanliness, personal care and feeding were 
conserved.  He presented appropriately dressed and clean.  He 
was uncooperative an exhbited anxiety.  The Veteran's thought 
centered on perceptual disorders, auditory and visual.  His 
attention and concentration were described as affected.  His 
judgment was compromised.  The diagnosis was undifferentiated 
schizophrenia.  He was described as incompetent to handle his 
interests. 

February 2005 SSA social surveys from the Veteran's spouse 
and relatives show that he lived with his family and cared 
for himself.  It was indicated that he had problems with 
socializing and his attention.  The Veteran reported that he 
had been fired from employment for not carrying on well with 
people.  He had tried to perform chores by his own admission, 
although not successfully per the account of his spouse.  He 
bought food and was able to pay his own bills.

In a May 2005 SSA mental capacity assessment it was reported 
that the Veteran was not significantly or moderately limited, 
in understanding, concentration and persistence, social 
interaction, and functional limitation.  He had anxiety, 
depression, and diminished short term memory.  He was unable 
to carry-out complex instructions.  In a case analysis, the 
diagnoses was schizophrenia; undifferentiated schizophrenia.  
It was reported that the overall evidence supported that 
there was medical improvement. SSA records show that in June 
2005 his SSA benefits ceased, as his anxiety impairment was 
not disabling. 

In August 2007, a VA medical examination for mental disorders 
was performed.  It was reported that the Veteran received 
medication for a mental disorder. He complained of auditory 
hallucinations.  He presented casually dressed, and his 
affect was described as blunted.  He was oriented, and his 
thought processes and content were described as unremarkable.  
There were no delusions, hallucinations or suicidal or 
homicidal thoughts.  It was reported that the Veteran was 
unable to maintain minimum personal hygiene. His memory was 
described as normal.  Odd jobs were listed as his usual 
occupation.  The diagnosis was deferred because the Veteran 
did not comply with a drug testing order. 

In a November 2008 a VA psychiatric progress note it was 
reported that the Veteran complained of sleep disturbance and 
anxiety.  He was stable from hallucinations. His hygiene was 
described as fair and he was appropriately dressed.  He was 
coherent and his thought content was described as normal.  
His mood was mildly anxious.  The Veteran's affect was 
appropriate and there were no abnormal perceptions in terms 
of hallucinations.  The Veteran was oriented and his memory 
was intact.  His judgment and insight were described as poor.  
The diagnosis was polysubstance dependence; schizophrenia 
chronic residual type by history and record. The GAF was 60. 

At a January 2009 VA psychiatric examination, it was reported 
that there had been no hospitalizations.  The Veteran was 
treated with antipsychotic, anti-anxiety, and anti-depressant 
medication, along with psychotherapy.  He complained of 
variable moods.  The Veteran repaired motorcycles, and he 
liked to work alone as not to be pressured.  The Veteran was 
on methadone and with the medications prescribed he was under 
more control.  The Veteran presented clean and casually 
dressed.  His mood was anxious. His attention was intact and 
he was oriented. His though process was described as 
unremarkable.  He understood the outcome of his behavior 
regarding his judgment.  He had no hallucinations.  There 
were no panic attacks.  The Veteran was able to maintain his 
hygiene.  His recent and immediate memory were moderately and 
mildly impaired.  He was considered capable of managing his 
financial affairs.  The Veteran was not employed but 
reportedly he had had odd jobs at fast food restaurants.  The 
Diagnoses were polisubstance dependence; schizophrenia 
residual type, by history and record. 

It was reported that the Veteran's GAF score for 
polysubstance dependence was 60, and that his GAF score for 
schizophrenia was 70.  For the schizophrenia, it was 
commented that the Veteran did not present any of the more 
significant symptoms of the condition other than mentioning 
persistent referential ideas and recalling auditory 
hallucinations that were not active.  It was stated that 
there were no distinguishable symptoms specific to 
schizophrenia, the reason for the GAF score of 70.  The 
examiner opined that here was no evidence to support the 
statement that his polysubstance abuse disorder is part and 
parcel or chronically aggravated by his service connected 
schizophrenia.  It was also stated that as noted in the 
medical records, the Veteran's drug dependence had been 
considered as the main diagnosis and not recorded as being 
related, secondary or aggravated by his service connected 
schizophrenia. 

Analysis

The Board has reviewed the entire evidentiary data and 
concludes that indeed this case requires application of 
multiple ("staged") ratings assigned for different periods of 
time during the pendency of the appeal under Fenderson, 
supra.  

The record shows that over the extensive period of this claim 
the Veteran has had fluctuating schizophrenia symptoms.  Most 
recently in the clinical assessment in 2009 it was specified 
by a clinician that there were no significant (schizophrenia) 
symptoms.  The Veteran is apparently compliant with 
psychiatric treatment and medication, yet there are continued 
symptom complaints.  Again while there is recent evidence of 
improvement with GAF scores of 70, the clinical information 
also shows predominant GAF scores of 60 over the remaining 
period of the claim.  It is imperative to note at this point 
that a GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational functioning. 
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  The Veteran's ability to handle his funds has been 
intermittent. His attention and concentration, along with 
judgment have been described as affected during this time.  
Hallucinations have occurred, albeit resolved at times, yet 
he has also exhibited ongoing anxiety, depression, problems 
socializing, impaired judgment.  There is also evidence of 
some current memory deficit.  

Based on these findings, with reasonable doubt resolved in 
the Veteran's favor, during the entire period of the claim, 
the Veteran's schizophrenia, undifferentiated type, raised to 
the level of severity required for a 30 percent rating for 
the disability rating under either the old or new criteria, 
definite impairment of social and industrial adaptability or 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms. But no higher.  

Although his schizophrenia resulted in impairment, as 
indicated his hallucinations resolved at times, he was 
considered oriented during most examinations, and he was able 
to care for himself.  He was apparently not employed during 
this time, yet he apparently had odd jobs and currently 
repairs motorcycles.  There is no evidence that his 
schizophrenia, undifferentiated type was productive of 
considerable impairment of social and industrial adaptability 
or occupational and social impairment, with reduced 
reliability and productivity due to related symptoms. 
indicating moderate symptoms, or moderate difficulty in 
social or occupational functioning.  Significantly, the 
record also shows that his polisubstance abuse disorder is 
not part and parcel or chronically aggravated by his service 
connected schizophrenia. 

The Veteran was hospitalized on occasion for exacerbations of 
his psychiatric disability and he was unemployed.  However, 
the evidence does not reflect that the schizophrenia, 
undifferentiated type, caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation or ), or necessitated such frequent 
periods of hospitalization, that application of the regular 
schedular standards is rendered impracticable. 

In summary, the Board finds that the evidence supports a 30 
percent disability rating during the entire rating period, 
but no greater, for the Veteran's schizophrenia, 
undifferentiated type. 38 C.F.R. § 4.3.  


ORDER

During the entire rating period, a 30 percent disability 
rating for schizophrenia, undifferentiated type, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


